Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 29, 2018

                                       No. 04-18-00894-CR

                                    Domingo TAMAYO, JR.,
                                          Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CR0676
                           Honorable Jefferson Moore, Judge Presiding


                                          ORDER
        The trial court clerk has forwarded a copy of the trial court’s certification of defendant’s
right of appeal. The certification states this “is a plea-bargain case, and the defendant has NO
right of appeal” and “the defendant has waived the right of appeal.” We order the trial court
clerk to file, within ten days of the date of this order, a clerk’s record containing the following
documents:

               1.      All pre-trial motions and the orders on those motions, if any;

               2.      all documents relating to the defendant’s plea bargain, including
                       the court’s admonishments, the defendant’s waiver and consent to
                       stipulation of testimony, and any other stipulations;

               3.      the judgment;

               4.      all post-judgment motions and the orders on those motions, if any;

               5.      the notice(s) of appeal;

               6.      the trial court’s certification of defendant’s right of appeal;

               7.      the criminal docket sheet; and
               8.     the bill of costs.

        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in this appeal.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court